DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is non-final office action on the merits on patent application 16/5058514 attorney docket 523718US. Application is assigned an effective filing date of  3/1/2019 based on Japanese application 2019-037445 filing date, and applicant is Toshiba Memory Corporation.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on 6/8/2021 has been entered. In that submission, subsequent the office action dated 3/9/2021; applicant has cancelled claims 11-20 and added claims 21-40.  Claims 21-40 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
This is a first impression of a new set of claims, so there are no arguments to address.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 21, 28 and 35 recite “a pillar that includes a memory layer and a channel layer from an outer side thereof” It is not clear what the limitation “from an outer side thereof” represents.  Examiner will assume applicant intended to claim a memory layer and a channel layer adjacently arranged sequentially from an outer surface of the pillar.
Claims 22-27, 29-37 and 36-40 depend from claims 21, 27 or 35 and carry the same defect.
   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-23, 25-30, 32-36, and 38- 40 are rejected under 35 U.S.C. 102a(1)/a(2) as being anticipated by Ariyoshi (U.S. 10,115,681).

As for claim 21,
Ariyoshi teaches in figures 8 and 15A-15C, a semiconductor memory device comprising: 
a lower layer structure (8) that includes a peripheral circuit (750) provided on a semiconductor substrate (9) including a first region (100) and a second region (/600, kerf region) arranged in a first direction (up the page of figure 15A), and in which a gate electrode structure (754) is provided on the semiconductor substrate in the second region (shown under region 600 in figure 15C illustrated by the dashed line); 
a stacked structure (100, cell) that is provided above the lower layer structure and in which a plurality of first insulating layers (132) and a plurality of conducting layers (146) are alternately stacked in a second direction (vertically) perpendicular to the first direction in the first region (cell region 100), and 

a pillar (58, detailed in figure 8) that includes a memory layer (52/54/56) and a channel layer (60) from an outer side thereof, extends in the second direction (vertically) through the stacked structure, and has an end reaching a layer of a semiconductor (10)  doped with impurities ([co10 ln20]), and in which a bottom surface of the channel layer is connected with the layer of the semiconductor (at 11 in figure 9h), and 
memory cells are formed at intersections with at least some of the plurality of conducting layers (M, [co7 ln14-25]), and
wherein the plurality of first insulating layers in the stacked structure extends in the first direction across the first region and the second region, and the plurality of conducting layers and the plurality of second insulating layers in the stacked structure contact with each other, and the plurality of second insulating layers and the gate electrode structure overlap in the second direction (shown in figure 15b).

As for claim 22,
Ariyoshi teaches the semiconductor memory device according to claim 21, and Ariyoshi teaches the semiconductor substrate includes an intermediate region arranged to be separated from the second region in the first direction in the first region, and the plurality of first insulating layers and the plurality of second insulating layers are alternately stacked in the second direction in the intermediate region in the stacked structure. (The kerf region reads on claim 2, so would be a separate element from the 

As for claim 23,
Ariyoshi teaches the semiconductor memory device according to claim 21, and teaches that the stacked structure includes, at an end in a third direction perpendicular to the first direction and the second direction, a stepped portion (staircase, 200)  in which an end of the plurality of conducting layers in the third direction forms a stepped shape (shown in figure 14).

As for claim 25,
Ariyoshi teaches the semiconductor memory device according to claim 21, wherein the plurality of conducting layers includes tungsten or molybdenum respectively (may be tungsten [[co25 ln5-11]), and the plurality of second insulating layers includes silicon nitride respectively ([co23 ln34]).

As for claim 26,
Ariyoshi teaches the semiconductor memory device according to claim 25, wherein the plurality of first insulating layers includes silicon oxide respectively. ([co23 ln35]).

As for claim 27,


As for claim 28,
Ariyoshi teaches in figures 8, 15A, 15B and 15C, a semiconductor memory device comprising: 
a lower layer structure (8) that includes a peripheral circuit (750) provided on a semiconductor substrate (9) including a first region (100) and a second region (600) arranged in a first direction, and in which a gate electrode structure is provided on the semiconductor substrate in the second region (shown under region 600 in figure 15C illustrated by the dashed line); 
a stacked structure (100) that is provided above the lower layer structure and in which a plurality of first insulating layers (132) and a plurality of conducting layers (146) are alternately stacked in a second direction (vertically)  perpendicular to the first direction in the first region, and the plurality of first insulating layers and a plurality of second insulating layers (146)  different in material from the first insulating layers ([co12 ln67]) are alternately stacked in the second direction in the second region (600); 
a pillar (58, detailed in figure 8) that includes a memory layer (52/54/56) and a channel layer (60) from an outer side thereof, extends in the second direction through the stacked structure (shown in figure 8) , and has an end reaching a layer of a 
memory cells (M in figure 15A, [co7 ln14-25]) are formed at intersections with at least some of the plurality of conducting layers, 
wherein the plurality of first insulating layers in the stacked structure extends in the first direction across the first region and the second region, and the plurality of conducting layers and the plurality of second insulating layers in the stacked structure contact with each other, and the plurality of second insulating layers extends in the first direction from a contact portion with the plurality of conducting layers and terminates at a device end surface (shown in figure 31B, after dicing the ends of the stack of first and second insulators is the edge of the device because it extends into the kerf.).

As for claim 29,
Ariyoshi teaches the semiconductor memory device according to claim 28, and teaches that the gate electrode structure overlaps, in the second direction, with the plurality of second insulating layers extending in the first direction between the contact portion and the device end surface (The gate structure is shown in figures 15b and 15c to extend to all the edges of the device).

As for claim 30,
Ariyoshi teaches the semiconductor memory device according to claim 28, and Ariyoshi teaches that the stacked structure includes, at an end in a third direction perpendicular to the first direction and the second direction, a stepped portion 

As for claim 32,
Ariyoshi teaches the semiconductor memory device according to claim 28, and teaches that the plurality of conducting layers includes tungsten or molybdenum respectively (may be tungsten [[co25 ln5-11]), and the plurality of second insulating layers includes silicon nitride respectively ([co23 ln34]).

As for claim 33,
Ariyoshi teaches the semiconductor memory device according to claim 32, wherein the plurality of first insulating layers includes silicon oxide respectively.  ([co23 ln35]).

As for claim 34,
Ariyoshi teaches the semiconductor memory device according to claim 28, and teaches that the stacked structure includes a slit portion (72, shown in figure 13b) provided in the first region (100), the slit portion extending in the second direction (from the cell to the staircase) through the stacked structure and dividing the stacked structure into a plurality of parts in the first direction. ([co16 ln33-39]).

As for claim 35,

a stacked structure (100, cell) that is provided above a lower layer structure (8) including a gate electrode structure (754) provided on a semiconductor wafer (9), 
and in which a plurality of first insulating layers (132) and a plurality of conducting layers (146) are alternately stacked (vertically) in a plurality of chip regions (900) in the semiconductor wafer, and the plurality of first insulating layers (132) and a plurality of second insulating layers (142)  different in material from the first insulating layers ([co12 ln67]) are alternately stacked in a scribe line region (kerf region, 600) between the plurality of chip regions (shown in fig 15b); 
a pillar (58, detailed in figure 8) that includes a memory layer (52/54/56) and a channel layer (60) from an outer side thereof, extends, through the stacked structure, in a stacking direction (vertical) of the stacked structure, and has an end reaching a layer of a semiconductor (10) doped with impurities ([co10 ln20]), and in which a bottom surface of the channel layer is connected with the layer of the semiconductor (at 11 in figure 9h), and memory cells are formed at intersections with at least some of the plurality of conducting layers (M, [co7 ln14-25]), 
wherein the plurality of first insulating layers in the stacked structure extends in a first direction across the plurality of chip regions (through 600) without being divided in the scribe line region, and the plurality of second insulating layers in the stacked structure and the gate electrode structure in the lower layer structure overlap in the stacking direction (shown in figure 15b, where the gate electrode structure is depicted as area inside the dashed box).

As for claim 36,
Ariyoshi teaches the semiconductor memory device according to claim 35, and Ariyoshi teaches the plurality of conducting layers in the stacked structure has an end formed in a stepped shape (staircase 200) in a direction perpendicular to the first direction.

As for claim 38,
Ariyoshi teaches the semiconductor memory device according to claim 35, and Ariyoshi teaches that the plurality of conducting layers includes tungsten or molybdenum respectively (may be tungsten [[co25 ln5-11]), and the plurality of second insulating layers includes silicon nitride respectively. ([co23 ln34]).

As for claim 39
Ariyoshi teaches the semiconductor memory device according to claim 38, and Ariyoshi teaches that the plurality of first insulating layers includes silicon oxide ([co23 ln35]).

As for claim 40,
Ariyoshi teaches the semiconductor memory device according to claim 35, and Ariyoshi teaches that the stacked structure in the plurality of chip regions includes a slit portion (72, shown in figure 13b) extending in the stacking direction through the stacked structure, and dividing the stacked structure into a plurality of parts in the first direction. ([co16 ln33-39]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 31 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ariyoshi.

As for claim 24,
Ariyoshi teaches the semiconductor memory device according to claim 21, and teaches a that the lower layer structure includes a third insulating layer (764) covering the gate electrode structure and having a flattened top surface, but does not teach that a thickness of the third insulating layer is greater than a thickness of each of the plurality of first insulating layers.
However, the third dielectric 764 covers the transistors and a multi-level metal interconnect structure that comprises lines and vias.  It would be obvious to one skilled in the art to form the third dielectric with a greater thickness than the stacked insulators because the stacked insulators need only insulate a single layer of conductor.

As for claim 31,

However, the third dielectric 764 covers the transistors and a multi-level metal interconnect structure that comprises lines and vias.  It would be obvious to one skilled in the art to form the third dielectric with a greater thickness than the stacked insulators because the stacked insulators need only insulate a single layer of conductor.

As for claim 37,
Ariyoshi teaches the semiconductor memory device according to claim 35, wherein the lower layer structure includes a third insulating layer (764) covering the gate electrode structure and having a flattened top surface, but does not teach that a thickness of the third insulating layer is greater than a thickness of each of the plurality of first insulating layers.
However, the third dielectric 764 covers the transistors and a multi-level metal interconnect structure that comprises lines and vias.  It would be obvious to one skilled in the art to form the third dielectric with a greater thickness than the stacked insulators because the stacked insulators need only insulate a single layer of conductor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A BODNAR/           Examiner, Art Unit 2893